Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 08, 2021

The Court of Appeals hereby passes the following order:

A21D0248. THOMAS RAY DICKERSON v. THE STATE.

      Thomas Ray Dickerson filed this application for discretionary appeal, and he
attached an order dated January 25, 2021, in which the trial court dismissed a motion
for sentence modification.1 In his application brief, Dickerson does not challenge this
order; he challenges the revocation of his probation. We do not, however, have any
revocation order before us.
      To be timely, an application for discretionary appeal must be filed within 30
days of entry of the order or judgment sought to be appealed. See OCGA § 5-6-35
(d); Court of Appeals Rule 31 (a). Without the revocation order, we are unable to
ascertain that the application was filed within 30 days, which is a jurisdictional
requirement. See OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). On this record, we lack jurisdiction to consider Dickerson’s
challenge to his probation revocation, and this application is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/08/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Dickerson filed the discretionary application in the Supreme Court, which
transferred the application to this Court. See Case No. S21D0751 (Feb. 23, 2021).